  Case 1:20-mc-00257-UNA Document 5 Filed 09/15/20 Page 1 of 9 PageID #: 39




                    IN THE UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF DELAWARE


NORTHROP GRUMMAN SHIP
SYSTEMS, INC.,

               Plaintiff.,                              C.A. No. 1:20-mc-00257-UNA

   v.

THE MINISTRY OF DEFENSE OF THE
REPUBLIC OF VENEZUELA,

               Defendant.


    DECLARATION OF ALEXANDER A. YANOS IN SUPPORT OF PLAINTIFF’S
     MOTION FOR RELIEF UNDER 28 U.S.C. § 1610(C) AND FOR A WRIT OF
                     ATTACHMENT FIERI FACIAS

        Pursuant to 28 U.S.C § 1746, I, Alexander A. Yanos, declare as follows:

        1.      I am an attorney at Alston & Bird, LLP and counsel for Petitioner Huntington

Ingalls Incorporated (“Plaintiff” or “Huntington Ingalls”) in the above-captioned matter.

        2.      I submit this declaration in support of Plaintiff’s Motion for (1) relief pursuant to

Section 1610(c) of the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. §§ 1610(c), and

(2) an order authorizing the Clerk of the Court to issue a writ of attachment fieri facias

(“Motion”).

        3.      I am providing notice of Plaintiff’s Motion to the Bolivarian Republic of

Venezuela (“Venezuela”), c/o:

             a. Venezuela’s counsel in Crystallex International Corporation v. Bolivarian

                Republic of Venezuela, 1:17-mc-151 (D. Del.): A. Thompson Bayliss, Abrams &

                Bayliss LLP, 20 Montchanin Road, Suite 200, Wilmington, DE 19807;




                                                  1
  Case 1:20-mc-00257-UNA Document 5 Filed 09/15/20 Page 2 of 9 PageID #: 40




            b. Venezuela’s counsel in Northrop Grumman v. Ministry of Defense, et al, 1:02-cv-

               00785 (S.D. Miss.): Rodney Quinn Smith, GST, LLP, 175 S.W. 7th St., Suite

               2110, Miami, FL 33141;

            c. Enrique Jose Sanchez Falcon, Special Attorney General of Venezuela, 2409

               California St NW, Washington, DC 20008; and

            d. The Honorable Carlos Vecchio, Charge d’Affaires ad interim, Embassy of the

               Bolivarian Republic of Venezuela to the United States of America, 1099 30th

               Street, NW, Washington DC 20007.

       4.      I am providing notice of Plaintiff’s Motion to Petróleos de Venezuela SA

(“PDVSA”) c/o:

            a. Luis Pacheco, Chairman of the ad-hoc Board of PDVSA and Enrique Jose

               Sanchez Falcon, Special Attorney General of Venezuela, 2409 California St NW,

               Washington, DC 20008;

            b. Consultora Jurídica de PDVSA, Av. Libertador, Edif. Petróleos de Venezuela,

               Torre Este, Piso 10, Urb. La Campina, Apartado Postal 169, Caracas 1050-A,

               República Bolivariana de Venezuela; and

            c. PDVSA’s counsel in Crystallex International Corporation v. Bolivarian Republic

               of Venezuela, 1:17-mc-151 (D. Del.): Samuel Taylor Hirzel, II, Heyman Enerio

               Gattuso & Hirzel LLP, 300 Delaware Avenue, Suite 200, Wilmington, DE 19801.

       5.      I am providing notice of the Motion to non-party PDV Holding, Inc. (“PDVH”)

c/o:

            a. Registered agent, Corporation Trust Company, 1209 Orange Street, Wilmington,

               Delaware 19801; and




                                               2
    Case 1:20-mc-00257-UNA Document 5 Filed 09/15/20 Page 3 of 9 PageID #: 41




             b. PDVH’s counsel in Crystallex International Corporation v. Bolivarian Republic

                of Venezuela, 1:17-mc-151 (D. Del.): Alexandra M. Cumings , Morris, Nichols,

                Arsht & Tunnell LLP, 1201 North Market Street, P.O. Box 1347, Wilmington,

                DE 19899.

        6.      I represented Huntington Ingalls in its pursuit of an order recognizing and

executing the arbitration award rendered against Venezuela in the Southern District of

Mississippi in the proceedings captioned Northrop Grumman Ship Sys., Inc. v. Ministry of Def.

of the Bolivarian Republic of Venezuela, No. 1:02-cv-00785-HSO-RHW (S.D. Miss.).

        7.      Venezuela has since appealed the district court’s order recognizing and executing

the Award to the United States Court of Appeals for the Fifth Circuit in the proceedings

captioned Northrop Gumman Ship Sys., Inc. v. Ministry of Def. of the Republic of Venez., No. 20-

60347 (5th Circ.). Venezuela did not file a supersedeas bond.

        8.      Based on my experience and review of publicly available information, Venezuela

has failed fully to honor the following international arbitration awards, which are currently the

subject of enforcement proceedings before U.S. courts:

No.          Case Name                Date          Amount (exclusive            Status
                                                      of interest)

1      Crystallex               April 4, 2016       US$ 1,202 million    Enforcement
       International                                                     proceedings pending.
       Corporation v.
       Bolivarian Republic of                                            Crystallex
       Venezuela, ICSID                                                  International
       Case No.                                                          Corporation v.
       ARB(AF)/11/2                                                      Bolivarian Republic of
                                                                         Venezuela, 1:17-mc-
                                                                         00151 (D. Del. filed
                                                                         June 19, 2017).




                                                3
    Case 1:20-mc-00257-UNA Document 5 Filed 09/15/20 Page 4 of 9 PageID #: 42




No.         Case Name                Date            Amount (exclusive             Status
                                                       of interest)

2      OI European Group        March 10, 2015       US$ 372.5 million    Enforcement
       B.V v. Bolivarian                                                  proceedings pending.
       Republic of Venezuela,
                                                                          OI European Grp. B.V.
       ICSID Case No.
                                                                          v. Bolivarian Republic
       ARB/11/25                                                          of Venez. et al., 1:19-
                                                                          mc-00290 (D. Del.
                                                                          filed Nov. 11, 2019)
3      Valores Mundiales,       July 25, 2017        US$ 430.4 million*   Enforcement
       S.L. and Consorcio                                                 proceedings pending.
       Andino S.L. v.                                                     Valores Mundiales,
       Bolivarian Republic of                                             S.L., et al. v. Bolivarian
       Venezuela, ICSID                                                   Republic of Venez.,
       Case No. ARB/13/11                                                 1:19-cv-00046 (D.D.C.
                                                                          filed Jan. 8, 2019)
4      Koch Minerals Sàrl       October 30,          US$ 325* million     Enforcement
       and Koch Nitrogen        2017                                      proceedings pending.
       International Sàrl v.                                              Koch Minerals Sàrl, et
       Bolivarian Republic of                                             al. v. Bolivian Republic
       Venezuela, ICSID                                                   of Venez., 1:17-cv-
       Case No. ARB/11/19                                                 02559 (D. Del. filed
                                                                          Nov. 28, 2017)
5      Tenaris S.A. and Talta   January 29,          US$ 173 million      Enforcement
       - Trading e Marketing    2016                                      proceedings pending.
       Sociedade Unipessoal                                               Tenaris S.A et al v.
       Lda. v. Bolivarian                                                 Bolivarian Republic of
       Republic of Venezuela,                                             Venez., 1:18-cv-1371
       ICSID Case No.                                                     (D.D.C. filed June 8,
       ARB/11/26                                                          2018)
6      Tenaris S.A. and Talta   December 12,         US$ 137.3 million    Enforcement
       - Trading e Marketing    2016                                      proceedings pending.
       Sociedade Unipessoal                                               Tenaris S.A et al v.
       Lda. v. Bolivarian                                                 Bolivarian Republic of
       Republic of Venezuela,                                             Venez., 1:18-cv-1373
       ICSID Case No.                                                     (D.D.C. filed June 8,
       ARB/12/23                                                          2018).
7      Vestey Group Ltd v.      April 15, 2016       US$ 98.1 million     Enforcement


                                                 4
    Case 1:20-mc-00257-UNA Document 5 Filed 09/15/20 Page 5 of 9 PageID #: 43




No.          Case Name               Date            Amount (exclusive           Status
                                                       of interest)

       Bolivarian Republic of                                            proceedings pending.
       Venezuela, ICSID
                                                                         Vestey Group Ltd v.
       Case No. ARB/06/4
                                                                         Bolivarian Republic of
                                                                         Venez., 1:18-cv-01456
                                                                         (D.D.C. filed June 20,
                                                                         2018)
8      Tidewater Investment     March 13, 2015       US$ 36.4 million    Enforcement
       SRL and Tidewater                                                 proceedings pending.
       Caribe, C.A. v.                                                   Tidewater Investment
       Bolivarian Republic of                                            SRL, et al. v.
       Venezuela, ICSID
                                                                         Bolivarian Republic of
       Case No. ARB/10/5                                                 Venez., 1:19-mc-00079
                                                                         (D. Del. filed April 3,
                                                                         2019)
9      Saint-Gobain v.          November 3,          US$ 29.6 million*   Enforcement
       Venezuela, ICSID         2017                                     proceedings pending.
       Case No. ARB/12/13
                                                                         Saint-Gobain
                                                                         Performance Plastics
                                                                         Europe v. Bolivarian
                                                                         Republic of Venezuela
                                                                         et al., 1:20-cv-00129
                                                                         (D.D.C. filed Jan. 15,
                                                                         2020)
                    TOTAL                            US$ 2,804.3
                                                     million
* annulment proceedings pending


        9.     Based on my experience and review of publicly available information, I am

likewise unaware of any case in which Venezuela has posted a supersedeas bond on appeal. Cf.

Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, No. 1:16-cv-00661-RC, ECF No. 44,

(D.D.C. Aug. 8, 2017) (refusing to stay judgment absent Venezuela’s posting of a supersedeas

bond); Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, No. 1:17-mc-151-LPS, 2018

U.S. Dist. LEXIS 144118, *6 (D. Del. Aug. 23, 2018) (“[I]f PDVSA wishes to prevent execution


                                                 5
  Case 1:20-mc-00257-UNA Document 5 Filed 09/15/20 Page 6 of 9 PageID #: 44




of the writ of attachment, it must file a Rule 62(d) motion and post a supersedeas bond (or seek

other appropriate relief”).

        10.     Attached hereto as “Exhibit 1” is Huntington Ingalls’s proposed writ of fieri

facias directed to PDVH.

        11.     Attached hereto as “Exhibit 2” is Huntington Ingalls’s proposed praecipe in

support of its request that the Clerk of the Court issue the writ of fieri facias.

        12.     Attached hereto as “Exhibit 3” is a true and correct copy of the District Court in

the Southern District of Mississippi’s Memorandum Opinion and Order Granting Plaintiff

Northrop Grumman Ship Systems, Inc.’s Motion for Recognition and Execution of Arbitration

Award, Northrop Grumman Ship Sys., Inc. v. Ministry of Def. of the Republic of Venez., No.

1:02-cv-00785-HSO-RHW (Mar. 31, 2020), D.I. 406.

        13.         Attached hereto as “Exhibit 4” is a true and correct copy of the District Court in

the Southern District of Mississippi’s Order Granting In Part And Denying In Part Without

Prejudice Plaintiff’s Motion for Relief Pursuant to 28 U.S.C. § 1610(c) and 28 U.S.C. § 1963,

Northrop Grumman Ship Sys., Inc. v. Ministry of Def. of the Republic of Venez. No. 1:02-cv-

00785-HSO-RHW (July 23, 2020), D.I. 441.

        14.     Attached hereto as “Exhibit 5” is a true and correct copy of Alexandra Ulmer &

Marianna Parraga, “Oil output goes AWOL in Venezuela as soldiers run PDVSA,” REUTERS

(Dec.         26,         2018),        https://www.reuters.com/article/us-venezuela-pdvsa-military-

specialrepor/special-report-oil-output-goes-awol-in-venezuela-as-soldiers-run-pdvsa-

idUSKCN1OP0RZ.

        15.     Attached hereto as “Exhibit 6” is a true and correct copy of “Minister Quevedo

Inspected Full Operability of VHICOA”, PETROLEOS DE VENEZUELA, S.A. (PVDSA.com) (Oct.




                                                    6
  Case 1:20-mc-00257-UNA Document 5 Filed 09/15/20 Page 7 of 9 PageID #: 45




28,   2019),       http://www.pdvsa.com/index.php?option=com_content&view=article&id=9371:

minister-quevedo-inspected-full-operability-of-vhicoa&catid=10:news&Itemid=908&lang=en.

       16.        Attached hereto as “Exhibit 7” is a true and correct copy of “Venezuela names El

Aissami      to      PDVSA       board    of     directors,”   REUTERS      (Sept.   9,    2018),

https://in.reuters.com/article/venezuela-pdvsa/venezuela-names-el-aissami-to-pdvsa-board-of-

directors-idINKCN1LP0O9.

       17.        Attached hereto as “Exhibit 8” is a true and correct copy of Joshua Goodman,

“Maduro taps US fugitive to revamp Venezuela oil industry,” ASSOCIATED PRESS (Apr. 27,

2020), https://apnews.com/7afdd9afd266471c922c1517fcd9db2d.

       18.        Attached hereto as “Exhibit 9” is a true and correct copy of Ana Vanessa

Herrero, “After U.S. Backs Juan Guaido as Venezuela’s Leader, Maduro Cuts Ties”, NEW YORK

TIMES (Jan. 23, 2019), https://www.nytimes.com/2019/01/23/world/americas/venezuela-protests-

guaido-maduro.html.

       19.        Attached hereto as “Exhibit 10” is a true and correct copy of Statement

Recognizing Venezuelan National Assembly President Juan Guaidó as the Interim President of

Venezuela, THE WHITE HOUSE (Jan. 23, 2019), https://www.whitehouse.gov/briefings-

statements/statement-president-donald-j-trump-recognizing-venezuelan-national-assembly-

president-juan-guaido-interim-president-venezuela/.

       20.        Attached hereto as “Exhibit 11” is a true and correct copy of Ben Bartenstein,

“U.S. Shields Citgo From Creditors in Win for Venezuela’s Guaido,” (Oct. 24, 2019),

https://www.bloomberg.com/news/articles/2019-10-24/u-s-shields-citgo-from-creditors-in-win-

for-venezuela-s-guaido.




                                                  7
  Case 1:20-mc-00257-UNA Document 5 Filed 09/15/20 Page 8 of 9 PageID #: 46




       21.     Attached hereto as “Exhibit 12” is a true and correct copy “Guaidó on recovered

assets: ‘Our commitment is to Venezuelans and transparency,’” Republica Bolivariana de

Venezuela, Asamblea Nacional, CENTRO DE COMUNICACIÓN NACIONAL (Aug. 7, 2020),

https://presidenciave.com/presidency/guaido-on-recovered-assets-our-commitment-is-to-

venezuelans-and-transparency/.

       22.     Attached hereto as “Exhibit 13” is a true and correct copy of the “Guidelines for

the Renegotiation of the Chavez/Maduro Era Legacy Public External Debt, Office of the Special

Attorney General of the Bolivarian Republic of Venezuela,” Asamblea Nacional (July 1, 2019),

https://tinyurl.com/y68b8mpx.

       23.     Attached hereto as “Exhibit 14” is a true and correct copy of Renzo Pipoli,

“Venezuela’s Guaidó to name new boards of PDVSA and Citgo,” UPI (Jan. 29, 2019),

https://www.upi.com/Energy-News/2019/01/29/Venezuelas-Guaido-to-name-new-boards-of-

PDVSA-and-Citgo/7141548760904/.

       24.     Attached hereto as “Exhibit 15” is a true and correct copy of “Venezuelan

Interim Government Achieves Strengthening of U.S. Treasury Measures for the Protection of

CITGO and Other Assets”, Republica Bolivariana de Venezuela, Asamblea Nacional, CENTRO

DE           COMUNICACIÓN              NACIONAL              (Nov.          21,          2019),

https://presidenciave.com/embassies/venezuelan-interim-government-achieves-strengthening-of-

u-s-treasury-measures-for-the-protection-of-citgo-and-other-assets/.

       25.     Attached hereto as “Exhibit 16” is a true and correct copy of PDVSA

Memorandum of Law in Support of Motion for Summary Judgment, Petroleos De Venez. S.A. et

al v. MUFG Union Bank, N.A. et al, No. 1:19-cv-10023 (S.D.N.Y. June 15, 2020), D.I. 117.




                                                8
  Case 1:20-mc-00257-UNA Document 5 Filed 09/15/20 Page 9 of 9 PageID #: 47




       26.     Attached hereto as “Exhibit 17” is a true and correct copy of “PDVSA’s ad hoc

Board of Directors highlights the transparent management of its subsidiaries in the U.S.,”

Republica Bolivariana de Venezuela, Asamblea Nacional, CENTRO DE COMUNICACIÓN

NACIONAL (Aug. 5, 2020), https://presidenciave.com/international/pdvsas-ad-hoc-board-of-

directors-highlights-the-transparent-management-of-its-subsidiaries-in-the-u-s/.

       27.     Attached hereto as “Exhibit 18” is a true and correct copy of “Venezuela’s

opposition names new members to PDVSA ad-hoc board,” REUTERS (June 30, 2020),

https://www.reuters.com/article/us-venezuela-politics-pdvsa/venezuelas-opposition-names-new-

members-to-pdvsa-ad-hoc-board-idUSKBN24139X.

       28.     Attached hereto as “Exhibit 19” is a true and correct copy of “Frequently Asked

Questions,      Venezuela        Sanctions,”     U.S.     Department     of        the   Treasury,

https://home.treasury.gov/policy-issues/financial-sanctions/faqs/topic/1581.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: September 15, 2020                      Respectfully submitted,
       New York, New York



                                               Alexander A. Yanos (pro hac vice pending)
                                               ALSTON & BIRD LLP
                                               90 Park Avenue
                                               New York, NY 10016
                                               Tel: 202-210-9400
                                               Fax: 212-210-9444
                                               alex.yanos@alston.com




                                                  9
